Citation Nr: 1420656	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-00 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1958 to January 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in March 2013 and October 2013 for additional development.  It has since been returned to the Board for appellate review.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records relevant to the issue on appeal.  This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current degenerative disc disease of the cervical spine is related to his military service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that he has a current cervical spine disorder that had its onset in service with continuous symptoms since that time.  

Lay statements were submitted in August 2008 and August 2013 by fellow service members indicating that the Veteran underwent many strenuous activities in service, which may have caused him lasting injuries.  They also noted that he complained of neck pain in service that caused headaches and made it difficult to sleep.

The Veteran's service treatment records do show that he sought treatment in August 1986 with complaints of pain in his neck and shoulders bilaterally.  The Veteran indicated that the pain onset gradually and that he had been having the pain for two years.  An August 1986 orthopedic clinic record also documented the findings of an x-ray report, which revealed the cervical spine with osteopenia, otherwise within normal limits bilaterally.  

The Board also notes that the Veteran received treatment for a neck strain at military bases while he was working in civilian employment in Korea since the 1990s.  He was also treated on multiple occasions in 2000 and 2002 for increased neck pain and was diagnosed with degenerative joint disease and degenerative disc disease of the spine.  In May 2003, he reported a chronic history of neck problems over the past 20 years, and a MRI of the cervical spine showed degenerative disc disease.  The Veteran was again treated for neck pain in November 2004 and January 2006.  At treatment in March 2008, he was diagnosed with intervertebral disc degeneration, and in January 2009, he was again treated for neck strain.  Private treatment records and VA medical records also show ongoing complaints and treatment.

There is no reason to doubt to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and the contemporaneous medical records.  Therefore, the Board finds that the Veteran has had a continuity of symptomatology since service.
The Board does acknowledge that there are VA medical opinions weighing against the claim, but finds them to be inadequate because they did not fully consider the Veteran's credible statements regarding his continuity of symptomatology.  Moreover, lay evidence can be competent when testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given that the Veteran does have a current diagnosis of degenerative disc disease of the cervical spine, he is competent to state that he experienced the same symptoms of that diagnosis since service.

To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for degenerative disc disease of the cervical spine is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for degenerative disc disease of the cervical spine is granted.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


